Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 September 2021, 06 February 2022 and 16 March 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitation “…a trapezoidal cross-sectional shape, of which the outside is broad and the inside is narrow” is vague and indefinite.  “Outside” and “inside” lack clear dimensional basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 & 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oohashi et al. (US 6,707,211).
Regarding claim 1, Oohashi teaches a stator assembly of a hairpin winding motor, comprising: 
a stator core 11 including a plurality of slots 11a passing therethrough in a circumferential direction (Fig.5); and 
a plurality of hairpin coils (U-shaped conductor segments) 15 respectively fastened to and interconnected with the slots to form a coil (stator) winding 12, wherein: 
each of the hairpin coils 15 includes a head (coil end/linking) portion 17 bent in a U-shape and exposed to the outside of the stator core (c.10:65-c.11:14; Fig.3); and 
a pair of leg (straight, slot-housed) portions 16a configured to extend in parallel from both ends (inclined portions) 17b of the head portion 17 to be inserted into a specific slot and the slot spaced apart from the specific slot by one pole pitch, and of which end portions 17b are exposed to the outside of the stator core 11 (Figs.1&3); and 
a cross-sectional area of the head portion 17 is greater than cross-sectional areas of the leg portions 16a (i.e., a cross-sectional area of the coil ends having the non-flat cross section may be larger than a cross-sectional area of the slot-housed portions, c.4:45-47; or, in Embodiment 5, the cross-sectional area of the linking portion 30 is formed larger than the cross-sectional area of the straight portions 29; c.14:47-50; Fig.12).

    PNG
    media_image1.png
    244
    239
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    239
    182
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    270
    213
    media_image3.png
    Greyscale

Regarding product-by-process claim 5, Oohashi teaches the hairpin coil is manufactured using an electric wire having a circular cross section (i.e., copper wire material 27 having circular cross section; c.14:38-40), and the head portion is formed by bending the electric wire (c.14:44-47) and the leg portions (i.e., portions of the copper wire material 27 other than the central portion) are deformed into a rectangular cross section by press working (c.14:42-44). 
While Oohashi does not teach forming the leg portions by “rolling”, this does not result in any structural difference.  Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oohashi.
  Regarding claim 2, Oohashi teaches a cross-sectional area of the head portion is greater than cross-sectional areas of the leg portions (c.4:45-47; c.14:47-50) but not specifically that a cross-sectional area of the head portion is about 2 to 20% greater than cross-sectional areas of the leg portions.  
But, this range would have been obvious before the effective date over Oohashi since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi in view of JP 3474660 (JP ‘660).
Regarding claim 3, Oohashi teaches the head (coil end/linking) portion 17 is formed to have a circular cross-sectional shape; and each of the pair of leg (straight) portions 16 is formed to have a trapezoidal (rectangular) cross-sectional shape (¶[0085]; Fig.3), but the trapezoidal cross-sectional shape is rectangular, not “the outside is broad and the inside is narrow” [sic].
But, JP ‘660 teaches a stator winding comprising hairpin coils 51 with leg portions 51a & 51b formed with a trapezoidal cross-section, with “the outside broad” and “the inside narrow”, to provide a high space factor and improve motor efficiency and heat conduction (English machine translation ¶[0032]-¶[0033]; Figs.11a & 12).

    PNG
    media_image4.png
    271
    332
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    201
    240
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify the cross-section of the leg portions of Oohashi’s coils to be broad on the and narrow on the inside since JP ‘660 teaches this would have provided a high space factor and improved motor efficiency and heat conduction. 
Regarding claim 4, in Oohashi the pair of leg (straight) portions 16 has the trapezoidal (rectangular) cross-section in contact with the circular cross-section of the head (coil end/linking) portion 17 (i.e., a central portion of a short length of copper wire material 21 having a rectangular cross section…is pressed and deformed into a circular cross section….[t]hen, the conductor segment 15 shown in FIG.3 is prepared by bending the central portion of the copper wire material 21; c.9:32-38; Figs.3-4).  


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834